Hammond, J.,
delivered the opinion of the Court.
In this application for leave to appeal from the denial of a writ of habeas corpus, by Judge Warnken of the Supreme Bench of Baltimore City, Hall, the petitioner, alleges that on January 24, 1957, he was arrested, and for four days thereafter was neither afforded a preliminary hearing nor informed of the charge against him. He further alleges that on January 28, 1957, he was taken before a justice of the peace in Annapolis, Maryland, and tried on the charge of non-support. He was convicted and sentenced to three years in the Maryland House of Correction, and he contends that the sentence is excessive in that the maximum legal sentence is two years.
Hall’s complaints are without merit. Failure to hold a preliminary hearing cannot be raised on habeas corpus after conviction. Wagner v. Warden, 205 Md. 648, 651. Similarly, failure to inform an accused of the charge on which he is detained goes only to the regularity of the proceedings and not *654to the jurisdiction of the trial court, and likewise cannot serve as basis for habeas corpus. Pritchard v. Warden, 209 Md. 662, 664.
If petitioner’s argument with respect to excessiveness of sentence were sound, his application would be premature since he has not yet served as much thereof as he admits would be valid. Roberts v. Warden, 206 Md. 246. In any event, however, his contention is unsound. Throughout his application, he refers to a justice of the peace, but it is a matter of record that the official to whom he refers has for some years been a duly appointed trial magistrate of Anne Arundel County and, as such, is specifically empowered to punish persons found guilty of non-support by a fine not exceeding one hundred dollars, or imprisonment in the Maryland House of Correction for not more than three years, or both. Code, 1951, Art. 27, Sec. 96 (a) and (c).

Application denied, with costs.